Citation Nr: 1522807	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  09-40 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, with early renal disease.

2.  Entitlement to service connection for a cardiac disorder, to include as secondary to service-connected diabetes mellitus, type II, with early renal disease.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


REMAND

The Veteran is seeking service connection for hypertension and for a cardiac disorder.  He contends that these conditions were caused or permanently aggravated by his service-connected diabetes mellitus, type II, with early renal disease.

Pursuant to the Board's July 2014 remand, the RO was to obtain a medical opinion addressing whether any of the Veteran's current cardiac disorders, including supraventricular arrhythmia, atrial fibrillation, sick sinus syndrome, and  bradycardia, were aggravated beyond their natural progression by the Veteran's service-connected disabilities, including his diabetes mellitus, type II, with early renal disease.  In making this determination, the examiner was to, "discuss whether the apparent worsening of diagnosed bradycardia/[sick sinus syndrome] from 2002 to 2007, when a pacemaker was required, represents the natural progression of the disease."

In September 2014, the RO obtained a VA medical opinion.  Unfortunately, the examiner failed to meaningfully address the issue of whether any of the Veteran's current cardiac disorders, including supraventricular arrhythmia, atrial fibrillation, sick sinus syndrome, and bradycardia, were aggravated beyond their natural progression by the Veteran's service-connected disabilities, including his diabetes mellitus, type II, with early renal disease.  Instead, the examiner cryptically noted that the Veteran's average heart rate remained consistently low prior to his having a pacemaker implanted in November 2007; that 40 percent of patients with sick sinus syndrome will develop atrial fibrillation as part of the natural progression of the disease; and that the risk of acquisition or aggravation of atrial fibrillation are higher for a male patient with sick sinus syndrome than a person with diabetes and hypertension.  In similar fashion, the same VA examiner failed to mark any of the choices in the opinion section of the Veteran's January 2013 VA examination for hypertension.

Under these circumstances, the RO must obtain the Veteran's updated treatment records, and then provide him an examination by a new examiner to obtain medical opinions regarding the etiology of his current hypertension and his current cardiac disorders, including supraventricular arrhythmia, atrial fibrillation, sick sinus syndrome, and bradycardia.  38 C.F.R. § 3.159(c)(4)(i); Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all VA and non-VA medical providers who have treated him for his hypertension, cardiac disorders, and diabetes mellitus, type II, with early renal disease, since August 2014.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate examination(s) to determine whether his hypertension and his current cardiac disorders, including supraventricular arrhythmia, atrial fibrillation, sick sinus syndrome, and bradycardia are related to his military service or to a service-connected disorder.  This examination must be done by an examiner who has not previously conducted an examination in this case.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and contentions, the examiner must separately answer and provide a supporting rationale for each of the following:  

A.  For the Veteran's hypertension, the examiner must indicate whether it was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or permanently aggravated, to any degree, by a service-connected disorder, including diabetes mellitus, type II, with early renal disease.

B.  For the Veteran's bradycardia, the examiner must indicate whether it was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or permanently aggravated, to any degree, by a service-connected disorder, including diabetes mellitus, type II, with early renal disease.

C.  For the Veteran's sick sinus syndrome, the examiner must indicate whether it was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or permanently aggravated, to any degree, by a service-connected disorder, including diabetes mellitus, type II, with early renal disease.

D.  For the Veteran's supraventricular arrhythmia, the examiner must indicate whether it was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or permanently aggravated, to any degree, by a service-connected disorder, including diabetes mellitus, type II, with early renal disease.

E.  For the Veteran's atrial fibrillation, the examiner must indicate whether it was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or permanently aggravated, to any degree, by a service-connected disorder, including diabetes mellitus, type II, with early renal disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

